PER CURIAM.
The appellant, Frances K. Monitzer, challenges a trial court determination that her adult daughter is not a dependent person under the provisions of section 743.07(2), Florida Statutes (1989). The only competent substantial evidence in the appellate record presented to us establishes that the parties’ daughter, although she is over the age of eighteen, is dependent because of a mental or physical incapacity which began prior to her reaching majority. See Fagan v. Fagan, 381 So.2d 278 (Fla. 5th DCA 1980). Although the expert testified that she may become independent in the future, she was dependent at the time of the hearing and had been for years prior to reaching her majority.
*576Since the evidence establishes that the parties’ daughter meets the requirements for continued support pursuant to section 743.07(2), the court erred by not ordering the appellee to contribute to that support. We, accordingly, reverse and remand for proceedings consistent herewith.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.